Citation Nr: 1700767	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  13-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
Veteran represented by: 	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to October 1982.  The appellant is his ex-wife, who is seeking an apportioned share of the Veteran's compensation benefits on behalf of their minor children.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the appellant testified during a Board hearing at the RO.  At that time, she submitted additional evidence with a waiver of RO review

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates that the appellant and Veteran became estranged in May 2011, and thereafter divorced in April 2012.  

The January 2012 special apportionment decision denied the appellant's request for an apportionment of the Veteran's compensation benefits on behalf of the children because an apportionment would cause undue hardship on the Veteran, as the Veteran's reported income and expenses resulted in a deficit of $35.00 per month.  However, that decision relied on the Veteran's August 2011 report of monthly expenses which appears to include joint expenses belonging to both the appellant and Veteran.  A September 2012 report of income and expenses from the Veteran indicates a deficit of $167.00 per month.  However, a decision on waiver of indebtedness issued later that month noted that the Veteran appeared to have underreported his income and over reported his food expenses.  That decision also noted that the Veteran was contributing $900.00 per month toward child support.  However, the appellant has asserted that the Veteran has not contributed any child support.  Moreover, at the August 2016 hearing, the appellant indicated that the Veteran had overinflated his expenses and reported expenses that he has never paid.  

To ensure an accurate adjudication of this claim, the AOJ should ask the appellant and Veteran to each submit an updated financial statement with an itemized list of the monthly income and expenses.  The Board further instructs the AOJ to request that the appellant and Veteran include copies of all supporting documents since April 2012, including any canceled checks, bills, invoices, and bank statements.  

As both the appellant and Veteran are receiving benefits from the Social Security Administration (SSA), the AOJ should also inquire directly with the SSA regarding all payments made since April 2012 to the appellant and Veteran concerning any disability award, including any offsets and payments made to the appellant related to the support of the Veteran's minor children.  

Lastly, due to administrative error, the Veteran was not given the opportunity to participate in the August 2016 Board hearing.  Specifically, the undersigned was not notified that he was present for the hearing until after the hearing had been conducted and the appellant had left.  
If a hearing is scheduled for any party to a simultaneously contested claim, such as an apportionment claim, the other contesting party will be allowed to present testimony and argument.  Given the circumstances in this case, to ensure due process, the AOJ should send the Veteran a copy of the hearing transcript and afford him an opportunity to present any information or argument in response.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a copy of the transcript of the August 2016 Board hearing, and afford him the opportunity to present any information or argument in response.

2.  Provide the appellant with a VA Form 5655, Financial Status Report, and request that she complete and return it, documenting all of her income and expenses.  Request that the appellant provide copies of all supporting documents since April 2012, including any canceled checks, bills, invoices, and bank statements.  Advise the appellant of the significance of her compliance with this request, to include advising her that failure to cooperate may result in a denial of her claim.

3.  Provide the Veteran with a VA Form 5655, Financial Status Report, and request that he complete and return it, documenting all of his income and expenses.  Request that the Veteran provide copies of all supporting documents since April 2012, including any canceled checks, bills, invoices, and bank statements.  Advise the Veteran of the significance of his compliance with this request, to include advising him that failure to cooperate may result in an adverse decision.

4.  Contact the SSA to determine all payments made since April 2012 to the appellant and Veteran concerning any disability award, including any offsets and payments made to the appellant related to the support of the Veteran's minor children.  

5.  Then, and after undertaking any further development warranted by the record, readjudicate the appellant's claim for an apportionment of the Veteran's compensation benefits.

6.  Thereafter, furnish the appellant and Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

